DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-8, 10-12, 14-18, 25, and 74-77 filed July 14th 2022 are currently pending. 
Response to Amendment
Applicant’s amendments, filed July 14th 2022 are acknowledged. Claims 2-3, 9, 13,19-24 and 26-73 are canceled in their entirety. Claim 1 has been amended as follows:  A method for treating melanoma in a subject, the method comprising administering a composition comprising a GPX4 inhibitor to the subject. Claim 7 narrows the genus of GPX4 inhibitor to be administered to the subject in need. New claims 74-77 have been added directed to the treatment of a dedifferentiated melanoma comprising administering a composition comprising a GPX4 inhibitor to the subject or preventing BRAF inhibitor resistance in a subject having melanoma comprising administering a co-treatment comprising a GXP4 inhibitor and a BRAF inhibitor.
  In response to Applicant’s amendments, the pending 35 USC 102 (a)(1) and 35 USC 103(a) rejections of record have been withdrawn as the prior art does not teach the administration of a GPX4 inhibitor to treat melanoma in a subject in need. 
  Applicant's arguments, filed 07/14/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 10-12, 14-18, 25 and 75-76, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schultz (US2021/0113503 published 04/22/2021 with priority to U.S. Provisional Application 62198001 filed 07/28/2015), as evidenced by Yang (Cell Vol. 156 pages 317-331 published 2014), Mascarenhas (Pigment Cell Melanoma Res. Vol. 23 pages 225-23 published 2010), Zon (US2015/0306080 published 10/29/2015) and Bracelente (Oncotarget Vol. 7 pages 41142-41153 published 2016).
 Schultz teaches treating MAPK inhibitor resistant melanoma in a subject comprising administering buthionine sulfoximine (BSO) in combination with the MAPK inhibitor vemurafenib ([0008], [0028]-[0037], claims 1,3-4, 12-13,17 and Figures 2-4). As shown in Figures 2-4 of Schultz, treatment of patients comprising vemurafenib resistant melanoma (A375 V600E BRAF mutation cell line xenograft) and treated with BSO and vemurafenib prevented future BRAF inhibitor resistance and yielded a striking increase in survival and response rate compared to patients treated with vemurafenib or BSO monotherapy ([0080]-[0081], Figures 2-4). As evidenced by Yang (Cell Vol. 156 pages 317-331 published 2014), buthionine sulfoximine is art-recognized as an inhibitor of GPX4 (page 324 right col., Figures 2F, Figure 5D). 
  As evidenced by Mascarenhas (Pigment Cell Melanoma Res. Vol. 23 pages 225-23 published 2010) and Zon (US2015/0306080 published 10/29/2015), said A375 melanoma cells in the patient treated with GPX4 inhibitor BSO in combination with vemurafenib comprise a reduced expression of MITF compared to control, while comprising upregulation of the neural crest phenotypic marker SOX10  (Figures 1A, 1N of Mascarenhas; [0023], [0193] of Zon). 
As evidenced by Bracelente (Oncotarget Vol. 7 pages 41142-41153 published 2016), said A375 cells are art-recognized as amelatoic melanoma cells  (page 41143 left col.).
 Regarding the limitation of claim 25, the therapeutic regimen of Schultz is free of metal chelators and antioxidants.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 1, 5-6, 8, 10-12, 14-18, 74-76 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Schultz (US2021/0113503 published 04/22/2021 with priority to U.S. Provisional Application 62198001 filed 07/28/2015),  Mascarenhas (Pigment Cell Melanoma Res. Vol. 23 pages 225-23 published 2010), Zon (US2015/0306080 published 10/29/2015),Yang (Cell Vol. 156 pages 317-331 published 2014), and Bracelente (Oncotarget Vol. 7 pages 41142-41153 published 2016) in view of Herlyn (US2011/0177042 published 07/21/2011).
As disclosed above, Schultz teaches treating MAPK inhibitor resistant melanoma in a subject comprising administering buthionine sulfoximine (BSO) in combination with the MAPK inhibitor vemurafenib ([0008], [0028]-[0037], claims 1,3-4, 12-13,17 and Figures 2-4). As shown in Figures 2-4 of Schultz, treatment of patients comprising vemurafenib resistant melanoma (A375 V600E BRAF mutation cell line xenograft) and treated with BSO and vemurafenib prevented continued BRAF inhibitor resistance and yielded a striking increase in survival and response rate compared to patients treated with vemurafenib or BSO monotherapy ([0080]-[0081], Figures 2-4). As evidenced by Yang (Cell Vol. 156 pages 317-331 published 2014), buthionine sulfoximine is art-recognized as an inhibitor of GPX4 (page 324 right col., Figures 2F, Figure 5D). 
  Mascarenhas (Pigment Cell Melanoma Res. Vol. 23 pages 225-23 published 2010) and Zon (US2015/0306080 published 10/29/2015), teach that said A375 melanoma cells in the patient treated with GPX4 inhibitor and vemurafenib regimen of Schultz comprise a reduced expression of MITF compared to control, while also comprising upregulated expression of the neural crest phenotypic marker SOX10  (Figures 1A, 1N of Mascarenhas; [0023], [0193] of Zon).  
 However, neither Schultz, Mascarenhas, Zon nor Yang specifically teaches the treatment of dedifferentiated melanoma comprising administering a GPX4 inhibitor. 
Herlyn teaches dedifferentiation of melanocytes ([0014]). Herlyn teaches that dedifferentiated melanocytes are characterized by proliferating under stem-like conditions, exhibiting an increase in the expression of SOX10 and exhibiting a decrease in the expression of MITF ([0014], [0023]). 
Accordingly, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to treat a dedifferentiated melanoma in a subject comprising administering a therapeutic combination comprising the GPX4 inhibitor buthionine sulfoximine and vemurafenib of Schultz and Yang, in view of Mascarenhas, Zon and Herlyn. 
Considering dedifferentiated melanocytes are characterized by proliferating under stem-like conditions, exhibiting an increase in the expression of SOX10 and exhibiting a decrease in the expression of MITF, coupled with the knowledge that Schultz teaches that a combination comprising the GPX4 inhibitor BSO and vemurafenib is efficacious at treating melanoma tumor growth in a subject wherein said tumor cells comprise a reduced expression of MITF and upregulation of the neural crest phenotypic marker SOX10 as taught by Mascarenhas and Zon, said artisan would have readily predicted that administration of the combination comprising the GPX4 inhibitor BSO and vemurafenib would have effectively treated the dedifferentiated melanoma comprising reduced MITF expression and upregulated SOX10 expression. 
  
Claim(s) 7 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over  Schultz (US2021/0113503 published 04/22/2021 with priority to U.S. Provisional Application 62198001 filed 07/28/2015), as evidenced by Yang (Cell Vol. 156 pages 317-331 published 2014), Mascarenhas (Pigment Cell Melanoma Res. Vol. 23 pages 225-23 published 2010), Zon (US2015/0306080 published 10/29/2015) and Bracelente (Oncotarget Vol. 7 pages 41142-41153 published 2016) as applied to claims 1, 5-6, 10-12, 14-18, 25 and 75-76 above, in view of Van Tine (US2018/0120336 published 05/03/2018 with priority to U.S. Provisional Application 62413238 filed 10/26/2016).  

As disclosed above, Schultz teaches treating MAPK inhibitor resistant melanoma in a subject comprising administering buthionine sulfoximine (BSO) in combination with the MAPK inhibitor vemurafenib ([0008], [0028]-[0037], claims 1,3-4, 12-13,17 and Figures 2-4). As shown in Figures 2-4 of Schultz, treatment of patients comprising vemurafenib resistant melanoma (A375 V600E BRAF mutation cell line xenograft) and treated with BSO and vemurafenib yielded a striking increase in survival and response rate compared to patients treated with vemurafenib or BSO monotherapy ([0080]-[0081], Figures 2-4). As evidenced by Yang (Cell Vol. 156 pages 317-331 published 2014), buthionine sulfoximine is art-recognized as an inhibitor of GPX4 (page 324 right col., Figures 2F, Figure 5D). 
   However, Schultz does not specifically teach administering a GPX4 inhibitor embraced within claim 7, nor does Schultz teach administering a direct GPX4 inhibitor to treat melanoma in the subject. 
 Van Tine teaches that buthionine sulfoximine and RSL3 are each suitable agents to treat melanoma in a subject in need (claims 1-2, 9, 14-17 and 19). As evidenced by [0247] of the instant specification, RSL3 of Van Tine is recognized as a direct GPX4 inhibitor. 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to substitute the GPX4 inhibitor in the regimen of Schultz from buthionine sulfoximine to an alternative GPX inhibitor, such as  RSL3 in view of Van Tine.
 MPEP 2143 provides rationales that support a conclusion of obviousness including (B): Simple substitution of one known element for another to obtain predictable results;
In the present case, considering both buthionine sulfoximine and RSL3 were each taught as GPX4 inhibitors efficacious for the treatment of melanoma in a subject in need, said artisan would have readily predicted that substitution of the GPX4 inhibitor buthionine sulfoximine in the regimen of Schultz, for an alternative GPX4 inhibitor, such as RSL3 of Van Tine, the resulting therapeutic regimen would have been effective at treating melanoma in the neoplastic patient. 
 
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US2021/0113503 published 04/22/2021 with priority to U.S. Provisional Application 62198001 filed 07/28/2015), as evidenced by Yang (Cell Vol. 156 pages 317-331 published 2014), Mascarenhas (Pigment Cell Melanoma Res. Vol. 23 pages 225-23 published 2010), Zon (US2015/0306080 published 10/29/2015) and Bracelente (Oncotarget Vol. 7 pages 41142-41153 published 2016) as applied to claims 1, 5-6, 10-12, 14-18, 25 and 75-76 above, in view of  Dudley (Journal of Clinical Oncology Vol. 26 pages 5233-5239 published 2008).
 
As disclosed above, Schultz teaches treating MAPK inhibitor resistant melanoma in a subject comprising administering buthionine sulfoximine (BSO) in combination with the MAPK inhibitor vemurafenib ([0008], [0028]-[0037], claims 1,3-4, 12-13,17 and Figures 2-4). As shown in Figures 2-4 of Schultz, treatment of patients comprising vemurafenib resistant melanoma (A375 V600E BRAF mutation cell line xenograft) and treated with BSO and vemurafenib prevented continued BRAF inhibitor resistance and yielded a striking increase in survival and response rate compared to patients treated with vemurafenib or BSO monotherapy ([0080]-[0081], Figures 2-4). As evidenced by Yang (Cell Vol. 156 pages 317-331 published 2014), buthionine sulfoximine is art-recognized as an inhibitor of GPX4 (page 324 right col., Figures 2F, Figure 5D).
 However, Schultz does not specifically teach incorporating adoptive T-cell transfer therapy to the chemotherapeutic regimen of vemurafenib with the GPX4 inhibitor buthionine sulfoximine. 
Dudley (Journal of Clinical Oncology Vol. 26 pages 5233-5239 published 2008) teaches that incorporation of adoptive T-cell transfer therapy to melanoma patients receiving chemotherapy, resulting in improved clinical response compared to chemotherapy alone (page 5235 left col., page 5238 right col.,  Table 2). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate adoptive T-cell transfer therapy to the melanoma patient being treated with the chemotherapeutic regimen of vemurafenib and GPX4 inhibitor buthionine sulfoximine taught by Schultz above. Motivation to incorporate adoptive T-cell transfer therapy to said melanoma patient logically flows from the fact that Dudley teaches that incorporation of adoptive T-cell transfer therapy to melanoma patients already receiving chemotherapy yields an improved clinical response in treating melanoma compared to chemotherapy alone. Accordingly, said artisan would have readily predicted that combining the melanoma treating adoptive T-cell transfer therapy to the vemurafenib and buthionine sulfoximine regimen of Schultz would have effectively treated melanoma in the subject.
  
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628